DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term Bluetooth (par 4), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 5-6 are objected to because “the power input” should be “The power input interface”.  Consistent terminology must be maintained throughout related claims when referring to the same limitation.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the power output monitor housed by the housing” (lines 9-10).  There is no antecedent basis in the claim for “the power output monitor”.  It is unclear if the Applicant is referring to the entire “power monitor and control system” or just where it monitors the output power of the battery.  Claim 2-8 are similarly rejected as they depend from, and include the indefinite limitations of, claim 1.
Claim 9 is rejected for the same reason (“power output monitor” in line 12).  Claims 10-15 are similarly rejected as they depend from claim 9.
Claim 8 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the source of goods (a wireless communication device) and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd (US 2008/0084178) in view of Williams (US 2021/0281103).
With respect to claim 1, Dowd discloses an intelligent battery controller device (fig 3-5; par 32-45), comprising: 
3a power input interface (connection to 310) that receives power from a power source (310) for storage in a 4battery (320); 
5a power output interface (connection to 320) that outputs power from the battery; 
6a wireless communication interface (340; par 30 describes it as any type of wired or wireless connection, including Bluetooth); 
7a power monitor and control system (330-340) that monitors: 
1) an output power output by 8the battery to one or more external devices via the power output interface (par 36, 41); and 
2) an input power 9received by the battery via the power input interface (par 34, 36, 40); and 
11a processing system (340) in communication with the power monitor and control 12system, wherein the processing system is configured to: 

15in response to determining the power level, cause the wireless 16communication interface to transmit a power level message to an external device that 17receives power from the intelligent battery controller device (fig 5, each “log status” step; see par 44, “reporting an exception to an external controller”; see also par 36, “periodically report status and operating history (a series of measurements for example) to an external system such as control system 360.”).  
Dowd discloses a power source that combines a photovoltaic system and a battery to supply power to a load.  Dowd monitors the power at the input and output of each module (par 36), which satisfies the two limitations of the power monitor and control system.
Dowd determines the power level of the system.  This includes determining if there is “too little, enough, or too much power” (par 34).  Thus, Dowd uses the power measurements to determine “a power level”.  This power level is then wirelessly transmitted to an external controller (not claimed; see par 36, 44).  The claim ends there, as there is no recited use for the transmitted power level.  The “external device” is not a distinct claimed limitation; it is an intended use limitation of where the wireless communication is intended to be sent. 
does not recite that the input/output interfaces are part of the housing.
Williams discloses an intelligent battery controller device (fig 3-4; par 48-85), comprising: 
3a housing (302)
a power input interface (404) that receives power from a power source for storage in a 4battery; 
5a power output interface (408) that outputs power from the battery; 
6a wireless communication interface (416) housed by the housing; 
7a power monitor and control system (410) that is housed by the housing and that monitors: 
1) an output power output by 8the battery to one or more external devices via the power output interface (par 57-58; the ability to regulate converter 402(2) and 402(3) is evidence that the MCU is monitoring battery output power); and 
2) an input power 9received by the battery via the power input interface (par 57-58; the ability to regulate converter 401(2) and 402(3) is evidence that the MCU is monitoring system input power – i.e. power from the PV port)
Dowd and Williams are analogous because they are from the same field of endeavor, namely PV systems with battery backups.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify 
With respect to claim 2, Dowd discloses 1the plurality 2of predefined power levels comprises: 
a first power level being indicative of power ceasing to be 3output after a predefined period of time (par 34, “too little power”); and 
a second power level indicative of a greater amount 4of power being received at the power input interface than is being output via the power output 5interface (par 34, “too much power”).  
With respect to claim 3, Dowd discloses 1the plurality 2of predefined power levels further comprises a third power level indicative of the intelligent 3battery controller device being able to maintain the output power for a first defined duration of 4time (par 34, “enough power”).  
14. The intelligent battery controller device of claim 3, wherein the plurality 2 of predefined power levels further comprises a fourth power level indicative of the intelligent 253battery controller device being able to maintain the output power for a second defined duration 4of time, the second duration of time being longer than the first duration of time (par 34, “enough power” or “too little power”).  
Regarding claims 2-4, the claims only broadly recite what the power levels are “indicative of”.  The claims do not explicitly define the substance of the messages.  
With respect to claim 5, Williams (par 3) discloses 1the power 2input receives a direct current from a solar panel system.  Dowd’s solar panel system would also obviously provide DC power.  
With respect to claim 6, Dowd discloses 1the power 2input receives an alternating current (par 33) from a lighting system that is not continuously powered.  Dowd discloses that its converter (330) may provide AC/DC conversion (par 33).  This indicates that its input receives AC power.  The type of AC source itself is not a distinct claimed limitation.  Claim 1 explicitly limits the scope of the claim to the intelligent battery controller device and the components within its housing (the source, battery, load and external devices are not claimed).  Changing the type of AC source (lighting system, AC grid, etc.) does not change the structure of the combination’s intelligent battery controller device. 
With respect to claim 7, Williams discloses 1 a 2battery profile stored to a non-transitory processor-readable medium that defines operating 3parameters for the battery 
With respect to claim 8, Dowd discloses 1the wireless 2communication interface is Bluetooth (par 30) and the power level message is encrypted (inherent).  Williams also discloses the communication interface uses a Bluetooth standard (par 55). 
Bluetooth communications are encrypted.  Support can be found in current Bluetooth specifications (see at least pages 6 and 14-15), available at https://www.bluetooth.com/bluetooth-resources/bluetooth-core-specification-version-5-3-feature-enhancements/.  A copy of this specification is attached to this Action.  Claim 8 is interpreted as reciting redundant features (encryption) that are already found in Bluetooth communication. Bluetooth is a registered trademark and changes to their standard are not under the Applicant’s control.  Thus, it is irrelevant if the Bluetooth standards being cited were in existence prior to the Applicant’s filing date or not.  The Applicant is not claiming an improvement to Bluetooth communication.  
With respect to claim 9, Dowd discloses an intelligent battery controller system, comprising: 2a gateway device (fig 7, item 775; par 58) that provides network access to a plurality of devices; 3a battery (fig 3, item 32).  Dowd and Williams combine to disclose 4an intelligent battery controller device distinct from the battery, as discussed above int eh art rejection of claim 1.  The references are analogous, as discussed above.
Dowd discloses sending power level messages to an external controller.  This is interpreted as being sent to the gateway device of figure 7.  Support for this can be 
With respect to claims 10-12, Dowd discloses the ordinal numbering of power levels being “indicative” of power statuses, as discussed above in the art rejections of claims 2-5. 
With respect to claim 13, Dowd discloses the gateway 2device is further configured to disable one or more functions to decrease power consumption in 3response to the power level message being indicative of the third power level (fig 5, step 570; par 44-45 and 49).  Dowd disclose that a “third” power level would indicate the need to shutdown certain modules (because the battery is becoming depleted and there is not sufficient power available).  This shutdown is carried out by the gateway, as per par 49.
With respect to claim 14, Dowd discloses 1the gateway 2device is further configured to determine to maintain current power consumption of the gateway 3device in response the power level message being indicative of the third power level (step 510, 520; par 43, 49).  In this interpretation of the “third” power level, there is enough power in the system (via the PV array and the battery) and no exceptions are detected.  Thus, the gateway (which carries out the method, see par 49) will maintain power consumption.  
With respect to claim 15, Dowd discloses 1a 2maximum power point tracker (MPPT) to charge the battery (see par 33).  Dowd uses MPPT to control power output from the PV array.  As this power is then used to charge the battery, Dowd is interpreted as using MPPT to charge the battery.  

With respect to claim 17, Dowd discloses 1the power level is indicative of a power 2shutdown event for the one or more external devices after a predefined period of time (par 34, “too little power”); the 3method further comprising: 4performing, by an external device, an action to prepare for the shutdown event 5after the predefined period of time (fig 5, step 570; par 45).  
With respect to claim 18, Dowd discloses1: 2decreasing, by the external device, power consumption in response to the wireless 3power level message (fig 5, step 570).  The shutdown is a decrease in power consumption.  
With respect to claim 19, Dowd discloses 12determining, by an external device, based on one or more factors, whether to 3decrease power consumption in response to the wireless power level message; and 4in response to determining, disabling, by the external device, one or more 5functions of the external device (fig 5, step 570; fig 7, par 49).  Dowd discloses that, in response to receiving a shutdown signal (570), am external device (fig 5) will begin disabling its modules. 
With respect to claim 20, Dowd discloses 1the wireless power level message is encrypted (inherent in Bluetooth, see art rejection of claim 8).  The combination does not expressly disclose the plurality of predefined power levels comprises at least seven power levels.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Dowd to have seven levels.  The 
Dowd discloses at least three power levels (too little, enough, too much; see par 34).  Adding more levels to this is within the level of ordinary skill in the art.  Claim 20 only recites the number of levels. There is no indication in the claims of any distinct functionality that is carried out because of these different levels.  The ability to divide a battery’s state of charge into “levels” (that have no consequence or effect) is within the level of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADI AMRANY/           Primary Examiner, Art Unit 2836